         Case: 2:21-cr-00171-EAS Doc #: 1 Filed: 08/11/21 Page: 1 of 7 PAGEID #: 1


A09I (Rev OR/n?) CtiminalCompIainl                                                                    EC

                                   United States District Court
                                                            for ihe

                                                  Southern District of Ohio


                United States of America
                             V.

                                                                      Case No.
            Carlos Manuel Rodriguez Brime
                  2177 Softwind Court
                  Columbus. Ohio 43232

                        Diftitdanidi"


                                                  CRIMINAL COMPLAINT


        I. the complainant in this case, state that the following is true to the best of my knowledge and belief.
Onoraboutthedate(s)of                     Aeri|11,2021                in the county of             Franklin         in the

    Southern         District of           Ohio           . the defendant(s) violated:
           Code Section                                                  Offense Description

18 U,S.C.§ 844(e)                          Transmitting a Bomb Threat in Interstate Commerce.




         This criminal complaint is based on these facts:
See attached affidavit incorporated herein by reference




        s! Continued on the attached sheet.




Sworn to before me and si^ed in my presence


Date:        August 11. 2021


City and state:                      Columbus, Ohio                     Elizabeth A. Preston Deavers, U.S. Magistrate Judge
                                                                                         PrinUit name«««/lilli-
 Case: 2:21-cr-00171-EAS Doc #: 1 Filed: 08/11/21 Page: 2 of 7 PAGEID #: 2




                             UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

In the Matter of:
                                                              Case No.:
 United States of America
        V.

 Carlos Manuel Rodriguez Brime                                 Magistrate Judge
2177 Softwind Court
 Columbus,OH 43232                                            UNDER SEAL



                 AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT


        I, Blane J. Wetzel,a Special Agent with the Federal Bureau ofInvestigation, being first
duly sworn, hereby depose and state as follows:

                                        INTRODUCTION


        1.      I am a Special Agent with the Federal Bureau ofInvestigation and have been since

August 21,2016. I am assigned to the Public Corruption /Civil Rights Squad of the Cincinnati

Division Columbus Resident Agency. In my capacity as a Special Agent, 1 work on the Southern

Ohio Public Corruption Task Force - comprised of various state and federal agencies - and am

responsible for investigating violations of federal law, including, but not limited to, public
corruption, civil rights crimes, extortion, bribery, election crimes, and theft from programs

receiving federal funds. 1 have conducted and participated in investigations that involved the use of

advanced investigative techniques such as the use of: Title 111 interceptions; confidential human

sources; consensually-monitored meetings; execution of search warrants on computers, emails,
other electronic communication devices and physical structures; pen register and trap/trace devices;

financial record analysis; and physical surveillance. During these investigations, which included

bribery, extortion, civil rights crimes, and efforts to delftaud the government,I have participated in
monitoring court authorized wire interceptions, conducted consensually recorded conversations,

                                                  1
  Case: 2:21-cr-00171-EAS Doc #: 1 Filed: 08/11/21 Page: 3 of 7 PAGEID #: 3




conducted witness interviews, analyzed telephone toll data, and analyzed documents such as

legislation and financial records. Moreover, 1 am a federal law enforcement officer who is

authorized by law to request a criminal complaint.

        2.     The statements contained in this affidavit are based in part on information provided

by local and state law enforcement; written reports about this and other investigations that I have

received, directly or indirectly, from other law enforcement agents; information gathered fi?om the

service of administrative subpoenas; and my experience, training, and backgroimd as a Special

Agent Since this affidavit is being submitted for the limited purpose of obtaining a criminal

complaint, I have not included evety fiict known to me concerning this investigation. I have set

forth only the facts necessary to establish probable cause that federal crimes have been committed.
I have not omitted any facts that would negate probable cause. I have set forth only the facts that

I believe are necessary to establish probable cause to believe that Carlos Manuel Rodriguez Brime

(BRIME)committed the violations listed below.

        3.      This affidavit is submitted to show that there is probable cause to believe that

BRIME has violated criminal laws, including 18 U.S.C. § 844(e)-Transmitting a Bomb TTireat

in Interstate Commerce.

                                      PROBABLE CAUSE

 Case Background
        4.      Your Choice Healthcare, LLC(YCH)is a medical facility based in the United

 States, specifically Columbus,Ohio, whose mission is to provide female reproductive healthcare
 services. YCH specifically helps individuals access safe abortions, providing oral medications to
 induce an abortion up until nine weeks and sue days ofa pregnancy term. YCH maintains a
 website which clearly states their mission and the services they provide,as well as location
 information and contact information.
    Case: 2:21-cr-00171-EAS Doc #: 1 Filed: 08/11/21 Page: 4 of 7 PAGEID #: 4




           5.      On Sunday,April 11,2021, YCH was closed for business and appointments. As

    such,ail calls made to the telephone number listed on the YCH website were subsequently
    forwarded to an on-call staff member so that any current or future patients who were interested in

    YCH's services had access to YCH personnel at any time. On April 11,2021,the on-call staff

    member for YCH was R.R.

           6.      At approximately 1:OSpm,R.R received a call on her cell phone from telephone

    number(614)797-3626,a phone number she was unfamiliar with. When she answered,the

i   caller immediately stated, "My girlfriend is apatient there and I'm going to bring the heat. If
I


!   she kills my baby, I'm going to Ml her." R.R. noted that the caller was a male who spoke very

    quickly and sounded angry. Before R.R. could respond,the caller immediately hung up, with the

    entirety ofthe call lasting approximately 16 seconds. R.R. was unaware ofthe patient referenced

    in the call she received or the identity ofthe caller but was concerned the caller intended to do

    harm to people connected with YCH. As such,R.R. maintained a log ofthe call on her phone

    for law enforcement

           7.      At approximately 3:3Spm that same day, R.R. received a second call fix)m the

    same(614)797-3626 telephone number. When she answered the call, the caller stated, "My

    organization will be bringing a bomb to yourfacility. Isuggestyou close your doors." R.R.

    immediately recognized the voice as being the same male caller who made the earlier threat. R.R

    recalled noting that the male voice again spoke quickly,sounded angiy, and hung up the call

    inunediately after making the threat. This second call lasted approximately 12 seconds and R.R.

    again maintained a log ofthe call on her phone for law enforcement

           8.      The following morning,prior to YCH opening for business,R.R.contacted the

    Columbus Division ofPolice regarding the aforementioned threats. R.R.also reported the
 Case: 2:21-cr-00171-EAS Doc #: 1 Filed: 08/11/21 Page: 5 of 7 PAGEID #: 5




threats to the National Abortion Federation. The incident was initially investigated by ofHcers

from the Columbus Police Department's Counterterrorism Unit, who searched the building and

surrounding areas for destructive devices then notified the Department ofHomeland Security

(DHS)pursuant to an internal bomb threat investigation protocol. After an initial assessment,

local authorities elected to work the investigation jointly with the FBI.

Investigation into BRIME

       9.      Pursuant to a review ofsubscriber and toll records,federal investigators

 determined that the phone number from which the threatening calls originated from were

 registered to T-Mobile. Furthermore, Carlos Rodriguez, an alias used by BRIME,was listed as

 the registered account owner for the(614)797-3626 telephone number. The records obtained

 also indicated that the telephone number has been registered to BRIME since November 3,

 2020. Your affiant further confirmed that on April 11,2021,BRIME's telephone number

 contacted the phone number listed on the YCH website, at the aforementioned times. The two

 calls BRIME made on April 11,2021 to YCH were routed through T-Mobile switch

 TTTAS006,which is located in Piano, Texas.

        10.    In addition,further investigation revealed that at one time,an individual by the

 name ofT.S. had paid BRIME's cell phone bill associated with his(614)797-3626 phone

 number. On April 20,2021, investigators met with T.S. and learned that she had been in a

 previous romantic relationship with BRIME. More specifically, T.S. indicated that she and
 BRIME began dating in January 2021 and had an exclusive relationship that ended on April 11,

 2021,as a result ofthe first call that BRIME had made to YCH and his aggressive and erratic

 behavior afterwards.
Case: 2:21-cr-00171-EAS Doc #: 1 Filed: 08/11/21 Page: 6 of 7 PAGEID #: 6




      11.     Through further conversation with T.S., investigators learned that on the evening

of April 10,2021, T.S. had attempted to end her relationship with BRIME and the ensuing

break up conversation lasted through the following day,leading up to BRIME's first phone call

to YCH on April 11,2021. T.S. explained that in her attempt to break up with BRIME,BRIME

noted that T.S. had missed her period and brought this to her attention as he kept meticulous

track of her menstrual cycle. As a result ofthis observation, BRIME believed that T.S. was

pregnant When BRIME brought this to her attention, T.S., in light of her concerns about the

ongoing relationship, decided to locate a reproductive healthcare clinic to access a pregnancy

test as she did not have adequate resources to obtain one herself. T.S. used her mobile phone to

begin searching for healthcare facilities and in doing so, visited the YCH website.

      12.     T.S. recalled that immediately after looking at YCH's website,she got up to use

the restroom. BRIME then took T.S.'s phone from her hand and looked through it, noting the

YCH website T.S. had just reviewed was still open in the search browser of her phone. When

T.S.returned from the restroom, BRIME was angiy and accused T.S. ofsearching for abortion

clinics and "wanting to kill his baby." T.S. explained that BRIME took his own cell phone and

placed a phone call [to YCH]stating "ifyou let T.S. come to your clinic, I'm going to blow it

up." T.S. indicated that this call occurred around 1:00pm and that BRIME made that first

phone call to YCH from T.S.'s residence located in Columbus, Ohio.
Case: 2:21-cr-00171-EAS Doc #: 1 Filed: 08/11/21 Page: 7 of 7 PAGEID #: 7




                                       CONCLUSION


       Based on the forgoing. 1 request that the Court issue the proposed criminal complaint and

arrest warrant for the individual listed below, as there is probable cause to believe CARLOS

MANUEL RODRIGUEZ BRIME has violated 18 U.S.C. § 844 (e) — Transmitting a Bomb

Threat in Interstate Commerce.




                                                          Respec        ubmittc



                                                          B^neTwci^
                                                          Special Agent
                                                                  Bureau of Investigation

      Subscribed and sworn to before me on                                     ,2021




       Elizabeth A. Preston Deav
       UNITED STATES MAGI5
